Citation Nr: 0032667	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, with hallux valgus, plantar warts, and bone fracture, 
postoperative status, currently rated as 50 percent 
disabling.

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1976 to March 
1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 1999 and February 2000 RO rating decisions that 
increased the evaluation for bilateral pes planus with hallux 
valgus, plantar warts, and postoperative residuals from 30 to 
50 percent.  In October 2000, the Board denied the veteran's 
motion to advance this case on its docket.



FINDING OF FACT

The bilateral pes planus is manifested primarily by 
pronation, tenderness, swelling, pain, thickened nails, 
calluses, pain with motion, hallux valgus, and asymptomatic 
surgical scars that produce pronounced functional impairment; 
amputation or loss of use of a foot is not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.63, 4.71a, Codes 
5165, 5166, 5167, 5276 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from February 1976 to March 
1992.

Service medical records show that the veteran was treated for 
various foot problems.  In 1985, he underwent right foot 
surgery.  In March 1985, he underwent dorsiflexory osteotomy 
of the 3rd metatarsal of the left foot.  The diagnosis was 
plantar flex, 3rd metatarsal, left foot with accompanying 
intractable plantar keratosis, submetatarsophalangeal joint 
3.  In October 1986, he underwent osteotomy of the left foot.  
The diagnosis was recurrent plantar flexed third metatarsal 
of the left foot with hammer digit syndrome of the 3rd toe.

A May 1994 RO rating decision granted service connection for 
pes planus with hallux valgus, plantar warts, and bone 
fractures, postoperative.  A 30 percent evaluation was 
assigned for this condition under diagnostic code 5276, 
effective from May 1993.  This rating remained unchanged 
until the February 2000 RO rating decision increased it to 
50 percent, effective from December 1997.

VA medical reports show that the veteran was treated and 
evaluated for foot problems in the late 1990's.  The more 
salient medical reports with regard to the claim being 
discussed in this decision are noted below.

A VA report shows that the veteran's feet were examined in 
June 1998.  He complained of pain, calluses, and swelling of 
the feet.  His left 3rd toe extended abnormally.  There was 
no effusion.  There were calluses and tenderness of both 
feet.  X-rays of the feet revealed pes planus with hallux 
valgus and old right 3rd digit fracture.

VA medical reports of his outpatient treatment in 1999 shows 
that he was seen for orthotic evaluation for his bilateral 
pes planus.  A report of his evaluation in May 1999 notes 
that orthotics were not effective.

The veteran underwent examination of his feet at a VA medical 
facility in September 1999.  He complained of inability to 
keep up with his work because of painful feet on lifting, 
climbing, and weight bearing.  He complained of pain and 
swelling of both feet.  He walked with short steps, some 
pronation sparing putting weight on the forefeet, 
bilaterally.  Examination of the right foot showed slight 
swelling on the dorsum of this foot just below the waist of 
the ankle.  This area was not tender.  There was a moderate 
degree of pronation.  There were thickened nails.  There was 
a superficial nontender scar over the 3rd metatarsal head 
area from prior surgery.  There were 3 thick calluses noted 
along the medial arch of the foot that were mildly tender.  
On the forefoot, he had 2 calluses, round, about one inch, 
extraordinarily tender under the mid portion of the forefoot 
and he had one callus that was quite tender over the dorsum 
of the 5th toe.  He had no tenderness on the hindfoot and he 
had no tenderness or thickening on the Achilles.  He had no 
pain on extension or flexion of the ankle without weight 
bearing .  He had normal motion.  He had pain on inversion or 
eversion of the foot.  He was quite tender across the 
metatarsals irrespective of the calluses on squeezing the 
forefoot. He had adequate normal flexion and extension of the 
great toe.  The toes and forefoot were in a moderate degree 
of hallux valgus with crowding of the 3rd, 4th, and 5th toes.  
He had pronounced restriction of extension and flexion from 
the 2nd through 5th toes.  The great toe retained normal 
function at the metatarsophalangeal joint.  He had scarcely 
less than 1/2 of the usual flexion and extension of the 
metatarsophalangeal joints in the 2nd through 5th toes.  On 
stretching the fascia of the forefoot, he had pain aside from 
the calluses.

On examination of the left foot, the veteran had 
straightening of the medial longitudinal arch, some pronation 
in the hindfoot, consistent with a moderate degree of 
flatfoot.  There was moderate or mild hallux valgus drift.  
The 3rd toe was so crowded that it was overlying the 4th toe.  
The metatarsals were tender on squeezing the forefoot.  He 
had symptomatic calluses of the forefoot and medial edge and 
heel of the left foot.  He had 2 painful symptomatic calluses 
on the sole of the forefoot.  He had a healed asymptomatic 
surgical scar over the head of the 3rd metatarsal where there 
was a retained screw seen on X-ray and there was an old 
fracture of this digit as seen on X-ray.  It was noted that 
the veteran reported orthotic supports gave him pain under 
the arches where he could not ambulate.  He reported 
symptomatic relief from the pain with medication.  

The examiner noted that the veteran's feet were stable. There 
was significant motion loss in the 2nd and 3rd toes of each 
foot that interfered with climbing, thrusting with walking, 
and eventually with weight bearing putting undue strain.  
Functional loss was largely that of pain and inability to use 
the forefoot for weight bearing, climbing, working on steps 
or ladders or working in or out of such items as mechanical 
vehicles.  The veteran could not stand to bear weight even 
with assistance to his hand on his forefeet or rise on 
tiptoe.  He could readily stand and rock on his heels without 
significant discomfort.  The diagnosis was pes planus 
bilaterally, moderate, with moderate hallux valgus, 
significant painful metatarsalgia, painful calluses, and 
reduced motion of the toes, bilaterally.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased 
evaluation for bilateral pes planus.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. § 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A 10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 
50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Code 5276.

Loss of use of a foot will be held when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of actual remaining 
function of the foot, whether the acts of balance and 
propulsion, etc,, could be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee or complete ankylosis of 2 
major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more, will be taken as loss of 
use of the foot involved.  Complete paralysis of the external 
and popliteal nerve (common peroneal) and consequent, 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbance and other 
concomitants confirmatory of complete paralysis of this nerve 
will be taken as loss of use of the foot.  38 C.F.R. § 4.63.

The evidence indicates that the veteran's bilateral pes 
planus is manifested primarily by pronation, tenderness, 
swelling, pain, thickened nails, calluses, pain with motion, 
hallux valgus, and asymptomatic surgical scars that produce 
pronounced functional impairment when considered with the 
provisions of 38 C.F.R. §4.40 and 4.45 as held by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Board finds that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, dealing with functional impairment due to 
pain, weakness, incoordination, and excess fatigability are 
applicable in this case because the veteran's symptoms 
include foot pain that interfere with motion.  However, the 
record shows that the maximum schedular rating has already 
been assigned for the bilateral flatfeet.  Separate 
evaluations may not be assigned for the veteran's various 
foot problems because these manifestations have been 
considered in the determination in the overall impairment 
produced by the bilateral pes planus.  The assignment of 
additional evaluations for these same symptoms would violate 
the prohibition against the pyramiding of disability 
evaluations.  38 C.F.R. § 4.14.

The medical evidence does not show amputation or loss of use 
of a foot or symptoms indicative of loss of use of a foot 
under the above noted criteria to support the assignment of a 
40 percent evaluation for one foot based on such condition 
under diagnostic code 5165, 5166 or 5167 and another separate 
evaluation for the other foot under diagnostic code 5276.  
While the medical evidence does show that the veteran's foot 
problems interfere with his work, the average impairment in 
earning capacity resulting from these problems are 
contemplated in the assignment of the schedular rating.  
38 C.F.R. § 4.1.

In the March 2000 supplemental statement of the case, the RO 
noted that the evidence did not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant referral of the case to the VA Director of the 
Compensation and Pension Program for consideration of the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999). The Board does not have jurisdiction to 
adjudicate this claim in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The veteran does not assert that the 
schedular rating is inadequate to evaluate his bilateral pes 
planus and the Board does not find circumstances in this 
case, such as marked interference with employment (beyond 
that expected of a 50 percent disability) or need for 
hospitalization due to the veteran's foot problems to remand 
this case to the RO for referral to the VA Director of 
Compensation and Pension Service for consideration of an 
extraschedular rating for this condition.  VAOPGCPREC 6-96.  
While the veteran has indicated he would need to retrain for 
a desk job, as he was no longer able to do the climbing and 
maneuvering of his previous job, and has indicated he was no 
longer able to work full time, such interruption is not so 
far beyond that attending a 50 percent disability that 
extraschedular consideration is raised at this time.

The preponderance of the evidence is against the claim for a 
higher rating for bilateral pes planus, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application with regard to these matters.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended 
at 38 C.F.R. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased evaluation for bilateral pes planus is denied.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

